NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2115-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

DEJE M. COVIELLO,

          Defendant-Appellant.


                   Argued December 16, 2021 – Decided December 28, 2021

                   Before Judges Mawla and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Ocean County, Indictment No. 13-10-2765.

                   John Menzel argued the cause for appellant.

                   Shiraz Deen, Assistant Prosecutor, argued the cause for
                   respondent (Bradley D. Billhimer, Ocean County
                   Prosecutor, attorney; Samuel Marzarella, Chief
                   Appellate Attorney, of counsel; Shiraz Deen, on the
                   briefs).

PER CURIAM
      Defendant Deje M. Coviello appeals from a December 17, 2019 order

denying her motion for credit toward the portion of her sentence requiring

installation of an ignition interlock device (IID). We affirm.

      In 2014, defendant pled guilty to her second driving while intoxicated

(DWI) offense, N.J.S.A. 39:4-50. Among the mandatory fines and penalties

associated with the offense, defendant's sentence required the imposition of a

two-year license suspension followed by the installation of an IID. N.J.S.A.

39:4-50(a)(2). At the plea hearing, defendant acknowledged through counsel

that the IID "requirement is not something in lieu of revocation but is actually

viewed by the Motor Vehicle Commission [MVC] as the bridge between full

revocation and full restoration." Counsel stated defendant understood "[t]hat if

she [did] not comply with the interlock requirement, that two-year revocation

becomes . . . an indefinite revocation until she can demonstrate to [the MVC]

the availability of a vehicle equipped with an [IID]." The judge questioned

defendant regarding her plea and the mandatory IID, and defendant confirmed

she understood the requirement. At sentencing, the judge imposed a two-year

IID period pursuant to N.J.S.A. 39:4-50.17(b).

      In 2019, defendant moved for credit against the IID requirement, arguing

she completed that portion of the sentence because she did not own or operate a


                                                                          A-2115-19
                                        2
vehicle since surrendering her driver's license in 2014. She argued she could

not install the IID because she had no vehicle. She urged the court to apply the

rule of lenity because the mandatory installation of the IID in a non-existent

vehicle required by N.J.S.A. 39:4-50.17(b) rendered the statute ambiguous and

led to an incongruous result.

      The judge noted that while defendant had fulfilled the two-year license

suspension portion of her sentence, "[t]he [MVC] decides if and when a

defendant's privilege to drive is restored, as the [MVC] has the information

regarding the [Intoxicated Driver Resource Center] requirements, surcharges,

and court install[ation] orders."    He found N.J.S.A. 39:4-50(a)(2) requires

"defendant [to] make an application to the Chief Administrator of the [MVC]

for a license to operate a motor vehicle."

      The judge also concluded the mandatory IID installation could not be

avoided by "[w]ait[ing] out" the two-year time period. He stated

            one cannot choose to serve a longer driving license
            revocation as a substitute sentence for the interlock's
            installation. The time with the interlock is designed for
            imposition after the driver is restored. The purpose of
            the statute is not simply to avoid driving. That goal is
            accomplished via the suspension requirement of the
            sentence. The purpose of the mandatory [IID] is to
            ensure the defendant remains sober while operating a
            motor vehicle. The [L]egislature has made it clear that
            its[] intent is to ensure safeguards exist to protect the

                                                                          A-2115-19
                                        3
            public against drunk driving by making it mandatory to
            install the [IID]. The installation of the device is an
            obligation imposed by the court. To waive the
            defendant's mandatory sentence would [m]ake no
            sense.[]

      Defendant appealed.      The matter was initially considered on our

sentencing oral argument calendar, then transferred to our plenary calendar.

      Defendant raises the following points on appeal:

            I.  THE [IID] REQUIREMENT IS A PENALTY
            IMPOSED    BY   THE  COURT,   NOT   AN
            ADMINISTRATIVE REQUIREMENT OF THE
            [MVC]; THEREFORE, THE QUESTION OF
            DEFENDANT'S ENTITLEMENT TO CREDIT IS
            PROPERLY BEFORE THIS COURT.

            II. BECAUSE REQUIRING DEFENDANT TO
            INSTALL A[N] [IID] IN A NON-EXISTENT
            VEHICLE MAKES NO SENSE, THIS COURT
            SHOULD CONSTRUE THE STATUTE AS
            PERMITTING     CREDIT   AGAINST   THE
            ADDITIONAL [IID] PENALTY COMPONENT OF
            HER SENTENCE.

            III. REQUIRING DEFENDANT TO BUY OR
            LEASE A VEHICLE IN WHICH TO INSTALL A[N]
            [IID] AS A CONDITION OF DRIVING PRIVILEGE
            REINSTATEMENT VIOLATES PRINCIPLES OF
            EQUAL PROTECTION AND DUE PROCESS.

                                       I.

      Defendant's arguments concern statutory interpretation, a question of law.

We therefore review a de novo. State v. S.B., 230 N.J. 62, 67 (2017).

                                                                          A-2115-19
                                       4
      When interpreting a statute, "our primary goal is to discern the meaning

and intent of the Legislature." State v. Gandhi, 201 N.J. 161, 176 (2010) (citing

State v. Smith, 197 N.J. 325, 332 (2009)). Generally, "the best indicator of that

intent is the plain language chosen by the Legislature." Id. at 176-77 (citing

DiProspero v. Penn, 183 N.J. 477, 492 (2005)). "Where the plain language of a

statute is clear, we enforce the statute as written." Correa v. Grossi, 458 N.J.

Super. 571, 579 (App. Div. 2019) (citing DiProspero, 183 N.J. at 492).

                                        II.

      Defendant argues the IID is a sentencing issue, not a matter for the MVC

because it is a court-imposed penalty. We disagree.

      N.J.S.A. 39:4-50(a)(2) governs the penalties imposed for a second DWI

conviction and in part states:

                  After the expiration of the license forfeiture
            period, the person may make [an] application to the
            Chief Administrator of the [MVC] for a license to
            operate a motor vehicle, which application may be
            granted at the discretion of the chief administrator . . . .
            For a second violation, a person shall also be required
            to install an [IID] under the provisions of [N.J.S.A.
            39:4-50.17].

      N.J.S.A. 39:4-50.21 provides that, pursuant to the Administrative

Procedure Act, N.J.S.A. 52:14B-1 to -31, "the division [of motor vehicles] shall

promulgate rules and regulations for the installation and use of [IIDs]." N.J.S.A.

                                                                            A-2115-19
                                         5
39:4-50.17b requires the chief administrator of the MVC to issue a semiannual

summary report "concerning offenders required to install an [IID] pursuant to

section [two] of [N.J.S.A. 39:4-50.17]." N.J.S.A. 39:4-50.18(a) requires the

court to inform the chief administrator when a person is required to install an

IID, and "[t]he commission shall require that the device be installed before

restoration of the person's driver's license . . . ." The MVC also "imprint[s] a

notation on the driver's license" noting the IID requirement, and only permits

removal of the IID if the driver submits a certification of compliance with the

IID requirements to the chief administrator. N.J.S.A. 39:4-50.18(b) to (c).

      Although the IID mandate is required as part of a defendant's sentence,

the Supreme Court has held it is an administrative penalty. See State v. Revie,

220 N.J. 126, 139-40 (2014) (defining the penalties prescribed by N.J.S.A. 39:4-

50(a) as "administrative penalties," namely "the revocation of defendant's

driver's license, the imposition of fines, and the installation of an [IID] pursuant

to N.J.S.A. 39:4-50.17.").

      It is clear the administration of the IID penalty and requirements belongs

to the MVC. The trial judge correctly declined to consider it as a sentencing

matter.




                                                                              A-2115-19
                                         6
                                       III.

      Defendant argues N.J.S.A. 39:4-50.17(b), N.J.S.A. 39:4-50.18 and

N.J.S.A. 39:4-50.19(a)1 presuppose the offender owns or possesses a car and fail

to consider situations where an offender has no access to a vehicle. She also

notes the MVC regulations governing IID requirements, namely, N.J.A.C.

13:19-6.4(a) and (d), do not address this issue. As a result, defendant urges us

to employ the rule of lenity to exempt her from the IID requirement. She argues

just as "imprisonment upon nonpayment [of a fine] . . . is substituted punishment

designed to achieve the punitive end which the fine was imposed to achieve[,]"

her extended license suspension should substitute for the IID requirement.

      In December 2019, the Legislature amended N.J.S.A. 39:4-50.17(c) to

require that at sentencing, "[a]n offender who does not own, lease, or operate a

motor vehicle shall attest to this to the court." (Emphasis added). The statute

further states: "The driver's license of an offender who attests to not owning,

leasing, or operating a motor vehicle shall be forfeited for the IID installation

period required pursuant to . . . this section." Ibid. N.J.S.A. 39:4-50.17(c)


1
   N.J.S.A. 39:4-50.19(a) imposes a one-year license suspension penalty where
a court has ordered the installation of an IID "in a motor vehicle owned, leased
or regularly operated by [an offender] . . . unless the court determines a valid
reason exists for the failure to comply." The statute is inapplicable here because
it is an enforcement provision.
                                                                            A-2115-19
                                        7
contemplates that the sentencing court will address the lack of a vehicle at the

time of sentencing, not after the fact as a sentence credit.

      Notwithstanding the amendment, the Legislature did not modify N.J.S.A.

39:4-50(a)(2), which requires an application to the MVC where sentencing has

already occurred. This statutory rubric is consistent with the principle that

            once a trial court has pronounced [a] sentence and
            entered a judgment of conviction, it relinquishes
            jurisdiction over the matter to the executive branch,
            except for the appellate process and to the extent that
            regular procedures permit the matter to be reopened in
            a judicial forum for limited purposes which can be
            achieved only in a court.

            [State v. Beauchamp, 262 N.J. Super. 532, 537 (App.
            Div. 1993).]

Therefore, the trial judge did not err when he held defendant's challenge was not

a sentencing issue and should be addressed by the MVC.

      "[T]he rule of lenity is applied only if . . . [the statutory] ambiguity is not

resolved by a review of 'all sources of legislative intent.'" State v. Anicama, 455

N.J. Super. 365, 386 (App. Div. 2018) (quoting State v. Regis, 208 N.J. 439,

452 (2011)). Because the law is unambiguous, the rule of lenity is inapplicable.

                                        IV.

      Defendant argues conditioning the right to apply for restoration of her

license on the IID requirement violates equal protection and due process. She

                                                                              A-2115-19
                                         8
asserts the court failed to address her inability to procure a vehicle and suggests

the IID requirement discriminates against the poor and economically

disadvantaged.

      "Constitutional questions should not be addressed unless they are

imperative for the disposition of the litigation." Grant v. Wright, 222 N.J. Super.

191, 197-98 (App. Div. 1988) (citing State v. Salerno, 27 N.J. 289, 296 (1958)).

For these reasons, we decline to reach defendant's constitutional arguments

because the appeal has been resolved on other grounds.

      Affirmed.




                                                                             A-2115-19
                                        9